Citation Nr: 0121105	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  94-39 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to an original rating greater than 10 percent 
for a right knee disability.

3.  Entitlement to an original rating greater than 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to December 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
right elbow disability and which established service 
connection for a right knee disability and a left knee 
disability and assigned those conditions 10 percent 
disability ratings.

In June 1996, the Board remanded the case for additional 
development.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed, and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence does not show any current right elbow 
disability.

3.  The veteran's right knee disability is manifested by pain 
and weakness which slightly limits the range of motion of the 
knee.

4.  The veteran's left knee disability is manifested by pain 
and weakness which slightly limits the range of motion of the 
knee, as well as instability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2000).

2.  The criteria for an original rating greater than 10 
percent for a right knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.2, 4.6, 4.40, 4.45, 
4.71, 4.71a, Plate II, Diagnostic Codes 5256-5261 (2000).

3.  The criteria for an original rating greater than 10 
percent for a left knee disability manifested by limitation 
of motion are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.2, 4.6, 4.40, 4.45, 4.71, 4.71a, Plate 
II, Diagnostic Codes 5256-5261 (2000).

4.  The criteria for an original separate rating of 10 
percent for a left knee disability manifested by recurrent 
lateral instability are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.2, 4.6, 4.40, 4.45, 4.71, 4.71a, Plate 
II, Diagnostic Codes 5256-5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's application for service 
connection for a right elbow disability and for increased 
original ratings for right and left knee disabilities.  There 
is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  VA 
has secured all VA and private medical records that the 
veteran has indicated are pertinent to his claim, and VA has 
satisfied its duty to assist with respect to such records.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  In addition, the 
veteran has been advised of the evidence necessary to 
substantiate his claim, by means of the statement of the case 
and supplemental statements of the case that have been issued 
during the appellate process, as well as by the Board remand 
issued in June 1996.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2001).  Therefore, the Board finds that the requirements with 
regard to notice and development of the veteran's claim, have 
been satisfied.


I.  Right elbow disability

The veteran contends that a right elbow disability was 
incurred in or aggravated by service or is proximately due to 
or the result of a disability incurred in or aggravated by 
service and that service connection therefor is warranted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310.  Service connection may also 
be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

An October 1993 VA joints examination shows that the veteran 
complained of discomfort on the medial aspect of the right 
elbow since 1987 after removal of an aircraft component.  He 
denied any sensory deficit.  Objective examination found that 
the right elbow had a full active range of motion.  There was 
no neurological deficit, and he had adequate muscle strength 
in all muscle groups of the upper extremities.  He had no 
tenderness to palpation of the right elbow.  X-rays of the 
right elbow were normal.  The examiner provided a diagnosis 
of "no elbow . . . pathology found."

An October 1993 VA general medical examination shows that the 
veteran complained of an injury to his right elbow in 1987 in 
service while lifting an aircraft part.  He never sought 
medical treatment and it went undocumented.  He complained of 
pain ever since in the elbow.  Objective examination found a 
normal range of motion of the right elbow.  He had no sensory 
or motor deficit.

A May 19, 1994, private medical report shows that the veteran 
complained of intractable pain over the medial (ulnar) 
epicondyle of the right elbow since 1987, increased in the 
last years with flexion of the forearm and weight lifting.  
The examiner provided a diagnostic impression of chronic 
epicondylitis ulnaris of the right elbow.

A May 19, 1994, private medical report shows that the veteran 
stated that had been complaining of pain in the medial aspect 
of the right elbow since 1987.  General X-rays taken of the 
right elbow were reportedly negative.  He had not received 
any treatment.  On examination, the veteran complained of 
pain over the ulnar epicondyle of the right elbow.

A May 26, 1994, private magnetic resonance imaging study of 
the right elbow showed a minimal periarticular bony spur 
formation along the medial aspect of the elbow joint.  The 
articular space was well preserved.  No masses or 
calcifications were noted.  No joint effusion was observed.  
No intrinsic bony abnormality was noted.  The examiner 
provided an impression of minimal periarticular bone spur in 
the medial aspect of the elbow joint with no abnormal 
calcifications, masses, or joint effusions noted.

A November 2000 VA joints examination report refers to the X-
rays of the right elbow done October 23, 1993, showing no 
bone or joint pathology.  He complained of no pain in the 
right elbow.  Upon palpation he complained of mild pain in 
the inferior and posterior aspect of the right elbow.  He 
complained of pain on grabbing objects.  He was taking 
Naproxen and had his one month prescription supply filled on 
August 9, 1999; October 26, 2000; and November 15, 2000.  
Precipitating factors for pain in the right elbow were doing 
airplane mechanic maintenance and using a screwdriver.  He 
reported no episodes in the previous year of severe, acute 
attacks of right elbow pain which impaired him functionally.  
He had no history of surgery on the right elbow.  There were 
no constitutional symptoms for inflammatory arthritis.  
During the previous year, he had not been absent from his job 
due to the right elbow condition.

Physical examination found a range of motion of the right 
elbow from 145 degrees of flexion to 0 degrees of extension.  
There was no painful motion in that range of motion.  There 
was no objective evidence of pain on motion in the movement 
of the right elbow.  There was no weakness of the right 
elbow.  There was no redness, heat, abnormal movement, or 
guarding of movement of the right elbow.  There was no 
objective evidence of edema or effusion in the right elbow.  
There was no ankylosis.  The examiner provided a diagnosis of 
a negative musculoskeletal right elbow joint examination.  
The examiner noted that the veteran had a magnetic resonance 
imaging study of the right elbow dated May 26, 1994, with a 
minimal periarticular bony spur in the medial aspect of the 
elbow joint.  The examiner also noted that X-rays of the 
right elbow done by VA on October 23, 1993, showed no bone or 
joint pathology.  The examiner mentioned that X-rays were the 
study of choice for osteoarthritis, fractures, or 
dislocations, while magnetic resonance imaging is the study 
of choice for ligament or soft tissue damage.  The examiner 
reiterated that X-rays of the right elbow done by VA showed 
no spurs and normal findings.  Therefore, the examiner 
concluded that the veteran had a negative musculoskeletal 
examination of the right elbow.

The Board finds that a current right elbow disability for 
which service connection may be granted is not shown.  In the 
absence of a disability, service connection cannot be 
granted.  Although the veteran has complained of pain, the 
current examination does not show any disability resulting in 
the symptom of pain, and thus service connection cannot be 
granted, as no disability is diagnosed.  Although a diagnosis 
of chronic epicondylitis ulnaris was show in a May 1994 
private report, that diagnosis is not currently shown on the 
most recent examination  The veteran has submitted a May 1994 
private magnetic resonance imaging study which shows a 
minimal bony spur, the most recent examination disputes that 
finding because X-rays of the right elbow were normal and the 
examiner noted that X-rays are the preferred method of 
detecting bony abnormalities.  The Board finds that 
examiner's opinion persuasive and thus finds that there is no 
current right elbow disability shown.

Accordingly, the Board finds that the criteria for service 
connection for a right elbow condition are not met because 
the preponderance of the evidence supports a finding that no 
current right elbow disability is shown.  Thus, the claim is 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310.


II.  Right and left knee disabilities

The veteran contends that original ratings greater than 10 
percent are warranted for his right and left knee 
disabilities.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Knee disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes 5256 through 5261 of the 
Schedule.  38 C.F.R. § 4.71a.  Under those criteria, a rating 
of 10 percent is warranted where the evidence shows  slight 
recurrent subluxation or lateral instability (Diagnostic Code 
5257); symptomatic removal of a semilunar cartilage 
(Diagnostic Code 5259), limitation of knee flexion to 45 
degrees (Diagnostic Code 5260); or limitation of knee 
extension to 10 degrees (Diagnostic Code 5261).  A rating 
greater than 10 percent is warranted where the evidence shows 
ankylosis of the knee (Diagnostic Code 5256); moderate 
recurrent subluxation or lateral instability (Diagnostic Code 
5257); dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (Diagnostic 
Code 5258); limitation of knee flexion to 30 degrees 
(Diagnostic Code 5260); or limitation of knee extension to 15 
degrees (Diagnostic Code 5261).  38 C.F.R. § 4.71a.  The 
normal range of knee motion is from 140 degrees of flexion to 
0 degrees of extension.  38 C.F.R. § 4.71, Plate II.

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  The use of terminology such as 
"mild" or "moderate" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Traumatic arthritis is evaluated pursuant to the criteria 
found in Diagnostic Code 5010 of the Schedule, which directs 
the examiner to evaluate traumatic arthritis pursuant to the 
criteria for degenerative arthritis found in Diagnostic Code 
5003.  38 C.F.R. § 4.71a.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is warranted with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, and a 20 percent rating is warranted with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

A claimant who has both arthritis and instability of the knee 
may be rated separately for the arthritis under Diagnostic 
Code 5003 (or 5010) and for the instability under Diagnostic 
Code 5257.  VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).

A December 8, 1992, VA medical report shows that the veteran 
complained of pain in both knees.  The majority of the report 
is illegible.  The examiner provided a diagnostic impression 
of pain in both knees.

An October 1993 VA joints examination shows that the veteran 
gave a history of left knee trauma in 1983 with anterior 
cruciate ligament reconstruction in 1985.  He also gave a 
history of right knee trauma in 1988 with partial 
meniscectomy in 1989.  He complained of bilateral knee 
weakness when he tried to lift from the squat position.  He 
also complained of intermittent generalized pain in both 
knees with instability.  Objective examination found the 
veteran walked unassisted with adequate gait.  He had 
evidence of bilateral knee valgus deformities, on the left 
more than the right.  He was able to squat repetitively.  
Both knees had full active range of motion.  He had no 
neurological deficit and had adequate muscle strength in all 
muscle groups of the lower extremities.  He had no tenderness 
to palpation on the knees.  He had crepitus of the left knee 
and left knee lateral instability.  He had negative 
compression distraction test in both knees and a negative 
McMurray test.  The right knee had no evidence of 
instability.  The examiner diagnosed post-traumatic 
degenerative joint disease of both knees.

An October 1993 VA general medical examination shows that the 
veteran complained of locking of the left knee and pain in 
the joints when that occurred.  The veteran also complained 
of occasional pain in the right knee upon kneeling and 
squatting.  Objective examination found his carriage and gait 
to be normal.  There was a well-healed linear surgical scar 
on the lateral aspect of the left thigh and proximal third 
lateral aspect of the left lower leg which was approximately 
6.5 inches long.  There was a well-healed curved surgical 
scar in the distal third of the medial aspect of the left 
thigh and proximal third of the medial aspect of the left 
lower leg which was approximately 7.5 inches long.  Straight 
leg raising was 90 degrees, bilaterally.  Lasegue was 
negative, bilaterally.  There was a clicking sound in the 
left knee upon squatting.  He was able to walk on toes and 
heels without difficulty.  He had a negative drawer sign in 
the left knee.  There was no knee tenderness.  He was capable 
of knee motion from 130 degrees of flexion to 0 degrees of 
extension, bilaterally.  He had mild genu valgum of both 
knees.  He had normal deep tendon reflexes with no Babinski, 
negative Romberg sign, and no sensory or motor deficit.

A January 24, 1994, VA medical report shows that the veteran 
complained of pain in both knees, especially during walking.  
The majority of the report is illegible.  The examiner 
diagnosed pain and weakness of the knees.

A November 2000 VA joints examination report shows that the 
veteran had X-rays done on May 18, 1999, showing post-
surgical changes of the left distal femur and upper fibula, 
and minimal degenerative joint disease of the right knee.  
The veteran complained of pain, weakness and tightness upon 
squatting and locking of the knee joints.  He had a 
prescription for a one month supply of Naproxen which was 
filled on August 9, 1999; October 26, 2000; and November 15, 
2000.  He had been treated with a cane and knee cages.  
Reportedly, his knee pain was precipitated by standing for a 
long time, going up stairs and walking for a long time.  
Alleviating factors were Naproxen, sitting and rest.  He 
stated that he had no severe acute attacks of knee pain which 
impaired him functionally in the last year.  He used knee 
braces to stabilize the knee joint and walked using a cane.  
He had no episodes of dislocation of the knee joints.  There 
were no constitutional symptoms for inflammatory arthritis.  
During the previous year, he had not been absent from his job 
due to his knee conditions.  In his daily activities, he was 
limited with difficulty doing exercises such as jogging, 
riding a bicycle, kneeling and squatting.

Objective examination found right knee motion was present 
from 0 degrees of extension to 120 degrees of flexion.  Left 
knee motion was present from 0 degrees of extension to 140 
degrees of flexion.  There was no painful motion in that 
range.  There was no objective evidence of painful motion on 
all movements of both knees.  There was a four centimeter 
edema of the left knee.  There was intrapatellar effusion of 
the left knee.  There was no instability of the knee joints.  
There was no tenderness to palpation on both knee joints.  
There was no redness, heat, abnormal movement or guarding of 
movement of the knee joints.  On the medial aspect of the 
left knee, crossing the joint, there was a 22-centimeter 
well-healed scar which was two millimeters to two centimeters 
wide with hyperesthesia, which was not tender to palpation.  
There was a markedly deformed left patella where the anterior 
cruciate ligament reconstruction was performed.  There was 
severe crepitus of both knees, more pronounced in the left 
knee.  He had a congenital moderate genu valgus deformity.  
He had a positive patellar grinding test in both knees.  
There was no objective evidence of edema or effusion in the 
right knee.  There was a normal gait cycle.  There was no 
ankylosis.  There were no constitutional signs for 
inflammatory arthritis.

The examiner diagnosed post-traumatic post-surgical 
degenerative joint disease of the left and right knees, with 
X-ray findings in the right knee.  The examiner stated that 
although the veteran had surgeries to both knees, he had 
functional knee joints in terms of range of motion, muscle 
strength and stability.  It was noted that he could suffer 
from chronic pain, but based on the examination, he had 
functional knee joints.

The Board notes that the veteran's congenital genu valgus 
condition may not be considered in determining the disability 
of his knees.  Congenital or development defects are not 
diseases or injuries for which service connection may be 
granted.  38 C.F.R. § 3.303(c).


A.  Right Knee.

The veteran established service connection for degenerative 
joint disease of the right knee, post-traumatic surgery with 
X-ray findings by means of a December 1993 rating decision, 
which assigned a 10 percent disability rating.  That original 
rating is the subject of this appeal.

The Board finds that an original rating greater than 10 
percent is not warranted for the veteran's right knee 
disability.  There is no evidence of right knee instability 
on examination.  VA examinations in October 1993 and November 
2000 found no instability of the right knee.  The 
examinations noted that the veteran wore knee braces and used 
a cane; however, the objective examination did not find any 
instability of the right knee.  The evidence does not show 
any ankylosis or subluxation of the right knee.  Furthermore, 
the evidence does not show a dislocated semilunar cartilage.

The evidence does show, however, that the veteran complains 
of pain and weakness.  Although the veteran has full 
extension and, at worst, flexion limited to 120 degrees, the 
Board finds that his pain and weakness is such that a 10 
percent rating is warranted for limitation of flexion of the 
right knee.  See DeLuca v Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45.  There is, however, absolutely no 
evidence that his motion is limited to 30 degrees of flexion 
or 10 degrees of extension. 

Accordingly, the Board finds that the criteria for 
entitlement to an original rating greater than 10 percent for 
a right knee disability are not met.  The preponderance of 
the evidence is against the veteran's claim and that claim is 
denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.71, 4.71a, Plate II, Diagnostic Codes 5256-5261.


B.  Left Knee.

The veteran established service connection for degenerative 
joint disease of the left knee, post-traumatic surgery, with 
instability by means of a December 1993 rating decision, 
which assigned a 10 percent disability rating.  That original 
rating is the subject of this appeal.

The Board finds that an additional original rating of 10 
percent is warranted for the veteran's left knee disability.  
The evidence does not show ankylosis or subluxation or the 
left knee.  The evidence also does not show a dislocated 
semilunar cartilage.

The October 23, 1993, VA joints examination shows lateral 
instability of the left knee.  That examination report also 
includes X-ray evidence of arthritis.  The examiner at that 
examination found full active range of motion of the left 
knee.  The examiner, however, at the October 28, 1993, VA 
general medical examination recorded the veteran's range of 
left knee motion to be from 0 degrees of extension to 130 
degrees of flexion.  Interpreted to provide the maximum 
benefit to the veteran, those figures demonstrate a 
limitation of flexion to a noncompensable degree which, in 
combination with his complaints of pain and weakness, 
warrants a 10 percent rating.  See DeLuca v Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  There is, however, 
absolutely no evidence that his motion is limited to 30 
degrees of flexion or 10 degrees of extension

The Board finds that evidence also supports the assignment of 
a 10 percent rating for mild recurrent lateral instability of 
the left knee.  The evidence does not show that the 
instability is more than mild and thus the evidence does not 
demonstrate that a rating greater than 10 percent is 
warranted for lateral instability.  Although the November 
2000 VA examination notes that the veteran used knee braces 
and a cane to walk, that examination also found no 
instability of the left knee.  Thus, a finding of more than 
slight recurrent lateral instability would not be supported.

Accordingly, the Board finds that the criteria for 
entitlement to two original ratings of 10 percent, pursuant 
to Diagnostic Code 5010 and Diagnostic Code 5257, are 
warranted for the veteran's left knee disability.  Therefore, 
an additional 10 percent rating is granted for the veteran's 
left knee disability pursuant to Diagnostic Code 5010, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  The Board finds, however, 
that the criteria for entitlement to original ratings in 
excess of 10 percent are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.71, 4.71a, Plate II, Diagnostic Codes 
5256-5261.



ORDER

Entitlement to service connection for a right elbow condition 
is denied.

Entitlement to an original rating greater than 10 percent for 
a right knee disability is denied.

Entitlement to an original rating greater than 10 percent for 
a left knee disability manifested by lateral instability, 
pursuant to Diagnostic Code 5257, is denied.

Entitlement to an original rating of 10 percent for a left 
knee disability manifested by limitation of motion and X-ray 
evidence of arthritis, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

